IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                              No. 96-10686
                          Conference Calendar



JULIAN ROBLES,

                                           Plaintiff-Appellant,


versus

TEXAS DEPARTMENT OF CRIMINAL JUSTICE,
TRANSITIONAL PLANNING DEPARTMENT,
NORTHERN DIVISION OR NORTHERN REGION INSTITUTIONAL DIVISION,

                                           Defendant-Appellee.


                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                       USDC No. 2:95-CV-331
                        - - - - - - - - - -
                          October 23, 1996
Before POLITZ, Chief Judge, and JOLLY and HIGGINBOTHAM, Circuit Judges.

PER CURIAM:*

     Julian Robles, Texas prisoner #625056, appeals the judgment

of the district court dismissing his civil rights action as

frivolous pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).      He argues

that he was denied parole in violation of his right of due

process.   We have reviewed the record and Robles’ brief and

AFFIRM the district court’s dismissal for essentially the reasons

     *
        Pursuant to Local Rule 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in Local Rule
47.5.4.
                          No. 96-10686
                              - 2 -

adopted by the district court.   Robles v. Texas Department of

Criminal Justice, No. 2:95-CV-331 (N.D. Tex. May 13, 1996).

     AFFIRMED.